DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 07/06/22 has been acknowledged.
Applicant amended Claims 24 and 25 to overcome their rejections under 35 U.S.C. 112(b) presented by Non-final Rejection mailed 01/06/22.

Status of Claims
Claims 1-11 were earlier cancelled by Applicant.
Claims 12-25 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, 17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US 6,448,647) and Morishima et al. (US 6,310,421).  
In re Claim 12, Kurita teaches a device, comprising (Fig. 3h; see also Figs. 3a-3g showing elements numbers):
a substrate 11 (column 4 line 24);
a dielectric layer 12 (being polyimide, column 4 line 56) disposed on a surface of the substrate 11 and patterned with an opening 5 (column 4 line 62) extending through a thickness of the radiation hard dielectric layer 12 and exposing a portion of the substrate 11, and
a bump 18 (column 4 line 65) extending through the opening 5, the bump encircled by a side of the corresponding opening 5, 
the bump 18 having a height from the surface of the substrate 11 that is greater than the thickness of the dielectric layer 11 and surrounded by an unfilled gap separating that bump from the side of the corresponding opening in the dielectric layer 12 (column 5 lines 25-26, Claim 1).
Kurita does not teach that polyimide (from which layer 12 is created) is a radiation hard dielectric that maintains defined dielectric properties when exposed to at least 50 mrads of proton radiation or at least 4x10'° of 1 MeV equivalent neutron radiation. However, these properties are inherent for polyimide (inherency is supported by the current application): In accordance with MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019]. II: COMPOSITION CLAIMS – IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “Products of identical chemical composition can not have mutually exclusive properties”. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655,1658 (Fid. Circ. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. See also III: A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC.
Kurita does not teach a plurality of openings in the radiation hard material 12 and does not teach that there is a bump in each of the openings.
Morishima teaches (Figs. 6-7) a plurality of openings in dielectric layer 7, identical opening has a corresponding identical bump 10.
Kurita and Morishima teach analogous art directed structures comprising bumps used for electrical connection, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kurita device in view of the Morishima device, since devices are from the same field of endeavor, and Morishima created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kurita device by creating in its radiation hard dielectric layer a plurality of identical openings and disposing identical bumps, each bump in a corresponding opening, when the device is intended for connection with a plurality of bumps. In addition, in accordance with the MPEP Part 2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]. VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts: In accordance with In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
In re Claim 13, Kurita/Morishima teaches the device of Claim 12 as cited above, including the radiation hard dielectric layer. 
Although Kurita/Morishima are silent on such property of polyimide as: “wherein the radiation hard dielectric layer maintains at least a dielectric strength of 100V/micron when exposed to at least 50 mrads of proton radiation or at least 4x10" of 1 MeV equivalent neutron radiation”, this property would be inherent for the polyimide for the same reason that is explained for Claim 12.
In re Claim 15, Kurita/Morishima teaches the device of Claim 12 as cited above and including a plurality of bumps. 
Kurita/Morishima further teaches that plurality of bumps comprise bump metal (such as a solder, Kurita, Abstract, column 4 line 65) disposed in the corresponding openings of the radiation hard dielectric layer.
In re Claim 16, Kurita/Morishima teaches the device of Claim 15 as cited above, including the radiation hard dielectric material, being a material having openings in which bumps are disposed.
Kurita does not teach that the bump metal does not overlap the radiation hard dielectric layer, as Claim 16 requires.
Morishima teaches a device (Fig. 8) in which a bump metal 6 does not overlap a dielectric layer 7a in an opening of which the bump is disposed. 
It would have been obvious for one of ordinary skill in the art before filing the application to substitute the Kurita bump overlapping the dielectric with an opening, with a bump of Morishima, not overlapping a dielectric in which the bump opening is created: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results - and the result of this substitution would be predictable, since the new bump would be capable for bonding, the same as the original bump of Kurita. In addition, if a shape of the Kurita bump would be simply changed with a shape of the Morishima bump (if such shape is preferred by the manufacturer) – no overlap would occur, and in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 17, Kurita/Morishima teaches the device of Claim 15 as cited above. 
Kurita further teaches (Fig. 3h) that the bump metal 18 is disposed on the surface of the substrate 11.
In re Claim 21, Lu/Kurita/Morishima teaches the device of Claim 12 as cited above, wherein the radiation hard dielectric layer comprises a polyimide or derivatives thereof. 
In re Claim 22, Kurita/Morishima teaches the device of Claim 12 as cited above.
Kurita further teaches that the radiation hard dielectric material (e.g., polyimide 12) is created by using thermal based processing (column 4 lines 53-57).
In re Claim 23, Kurita/Morishima teaches the device of Claim 12 as cited above, including the plurality of bumps. 
Kurita/Morishima further teaches that the plurality of bumps extends beyond the radiation hard dielectric layer (as shown for Claim 12). 
Kurita does not teach that the plurality of bumps tapers inwards from a proximal end at the surface of the substrate to a distal end, but Morishima teaches (Fig. 6) that each bump 6 tapers inwards from a proximal end at a surface of substrate 1 to a distal end.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kurita bumps by creating each of them in a shape taught by Morishima, since such modification ensures that the bump would avoid any contact with the dielectric hard radiation material, leading to an increased reliability of the structure (Kurita, Abstract). In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a change in a shape are not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 24, Kurita/Morishima teaches the device of Claim 23 as cited above, including the tapered bumps separated from sidewalls of the openings.
Morishima further teaches (Fig. 8) that each opening has vertical sidewalls.
It would have been obvious for one of ordinary skill in the art before filing the application to modify a shape of the Lu’ openings and creating the openings with vertical sidewalls, per Morishima, if such shape of openings is preferable:  In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita/Morishima in view of Klipstein et al. (US 2016/0307956). 
In re Claim 18, Kurita/Morishima teaches the device of Claim 15 as cited above.
Kurita/Morishima does not teach that the bump metal is indium, while it is well-known in the art that solder may comprise various metals or their combinations.
Klipstein teaches (Fig. 5C) that a metal for a bump IB (paragraphs 0074, 0175) comprises indium.
Kurita/Morishima and Klipstein teach analogous art directed to a bump disposed on a substrate in an opening of a dielectric layer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kurita/Morishima device in view of the Klipstein device, since devices are from the same field of endeavor, and Klipstein created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kurita/Morishima device of Claim 15 by substituting the solder bumps of Kurita (made from unknown metal(s)) with bumps from indium (per Klipstein), if such material is preferred by the manufacturer. In addition, “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita/Morishima in view of Chen et al. (US 2017/0005035).
In re Claim 14, Kurita/Morishima teaches the device of Claim 12 as cited above, including the radiation hard dielectric layer comprised the plurality of openings. 
Kurita/Morishima does not teach that the openings are formed in a spin-coated layer of the radiation hard dielectric layer (e.g., that the radiation hard dielectric layer is formed by a spin-coating process).
Chen teaches (Fig. 15B) that a sequentially patterned radiation hard dielectric layer 1201 is created by a spin coating (paragraphs 0028, 0060).
Kurita/Morishima and Chen teach analogous art directed to a radiation hard dielectric layer created from similar materials (such as polyimide; for Chen, see paragraphs 0024, 0049), and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kurita/Morishima device of Claim 12 in view of the Chen’ disclosure, since they are from the same field of endeavor, and Chen created a successfully operated device.
Since Kurita recites disposing the polyimide by coating (following application of a heat), but not specifying how the coating was made, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Kurita method by disposing the radiation hard dielectric layer by a spin-coated method (per Chen), in order to enable disposition of the layer.
Although the current Office Action considered the limitation of Claim 14 and found a related prior art teaching the limitation, this limitation related to spin coating is a process limitation. In accordance with the MPEP 2113: “Even product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process: In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985)”.  

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita/Morishima in view of Lu et al. (US 2011/0260317).  
In re Claim 19, Kurita/Morishima teaches the device of Claim 15 as cited above, including the bump metal. 
	Kurita/Morishima does not teach that the bump metal is deposited using evaporation – no method of forming the bump is taught.
Lu teaches (Fig. 8) forming metal bump 22 by evaporation (paragraphs 0015, 0017). 
Kurita and Lu teach analogous art directed to a bump formed from metal, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kurita device in view of the Lu teaching, since they are from the same field of endeavor, and Lu created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to create the Kurita bump using the evaporation method, in order to enable creation of the metal bump.
Since Kurita does not teach a method of forming his metal bump, it would have been obvious for one of ordinary skill in the art before filing the application to form the metal bumps by evaporation to enable formation of the metal bump.
Please, note that the limitation of Claim 19 related to evaporation is a product-by-process limitation, which shall be treated in accordance with the MPEP 2113, which states (paragraph 2113): “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process: In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).”  
In re Claim 25, Kurita/Morishima teaches the device of Claim 12 as cited above. 
Kurita/Morishima does not teach that the substrate is a detector wafer, an integrated circuit wafer or an interposer.
Lu teaches (Fig. 1, paragraph 0011) that a substrate 10 is an integrated circuit wafer.
It would have been obvious for one of ordinary skill in the art before filing the application to use the Kurita substrate as an integrated circuit wafer, per Lu, when it is desirable to extend a field of applicability of the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kurita/Morishima in view of Kikuchi et al. (US 2007/0080439).
In re Claim 20, Kurita/Morishima teaches the device of Claim 12 as cited above. 
Kurita/Morishima does not teach that the radiation hard dielectric layer comprises a benzocyclobutene, an SU-8, a poly(p-xylene) or derivatives thereof
Kikuchi teaches (Fig. 7, paragraphs 0100, 0113) disposing bumps in openings of a dielectric that can be chosen from various materials, including polyimide and benzocyclobutene, etc., e.g., teaching that polyimide taught by Kurita and benzocyclobutene are interchangeable.
Kurita/Morishima and Kikuchi teach analogous art directed to an opening in a polymer into which a metal electrode is inserted, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kurita/Morishima device in view of the Kikuchi teaching, since they are from the same field of endeavor, and Kikuchi created a successfully operated device.
In view of Kikuchi, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Kurita/Morishima device by substituting its dielectric layer from polyimide with a dielectric layer from benzocyclobutene, if such material is improves a reliability of the device (Kikuchi, paragraph 0113) or if it is preferred by the manufacturer for other reasons: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Response to Arguments
Applicant’ arguments (REMARKS, filed 07/06/22) have been thoroughly considered.
Examiner agrees with amendment made to Claims 24 and 25 (REMARKS, page 5) and does not reject these claims under 35 U.S.C. 112(b), unlike Non-Final Rejection mailed 01/06/22.
Regarding arguments on inherency cited with respect to Claims 12 and 13 (REMARKS, pages 6-9), Examiner does not view the cited passages from MPEP 2112 as relevant, since such function of polyimide as being radiation hard dielectric cannot be classified as “may occur” or “possibly occur” (as cited by REMARKS, pages 7-8), this function exists without any probability just because it is cited by the current application: In accordance with MPEP 2112.01 Composition, Product and Apparatus Claims [R-10.2019],  section  II. COMPOSITION CLAIMS – IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES: “If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. In addition, as MPEP 2112.01 clarifies in section III. A REJECTION UNDER 35 U.S.C. CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILECT AS TO AN INHERENT CHARACTERISTIC: “Where applicant  claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims”. As the section III of the MPEP 2112.01 shows, inherency can be based on the Applicant claims, and this is not qualified as a hindsight, as Applicant implies on page 8.  This is the approach supported by the MPEP and it was used for Claims 12 and 13 of the current application with respect to properties of polyimide.
Regarding arguments related to rejection of such portion of Claim 12 as an unfilled gap between a bump and walls of an opening (REMARKS, pages 9-10), to simplify a rejection of this limitation, the current Office Action does not use a combination of three prior arts, Lu, Kurita, and Morishima, but uses only two prior arts, Kurita and Morishima, both teaching the required gap. Such rejection does not create new grounds for rejections and allows making this action final, since, in accordance with MPEP 706.08(e) and MPEP 1207.03(a) paragraph II. SITUATIONS THAT ARE NOT CONSIDERED NEW GROUNDS OF REJECTION, “3. Relying on fewer than all references in support of a 35 U.S.C. 103 rejection, but relying on the same teachings”: If the examiner removes one or more references from the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection”.  Citing two prior arts relies “on the same teachings” in relation to the gap and radiation hard dielectric, since only Kurita and Morishima were cited with respect to the gap in the Non-Final Rejection, while Kurita and Morishima were also cited as teaching an opening in polyimide in the Non-Final Rejection.
Re Claims 13, 15, 17, and 20-25 (REMARKS, pages 10-11): Since the only argument on patentability of these claims was dependence of these claims from Claim 12, which Applicant viewed as patentable, Examiner maintains a position that these claims are not patentable.
Re Claim 16 (REMARKS, pages 11-12): Examiner agrees with a statement from MPEP 2143 cited on pages 11-12: “the key to supporting any rejection under 35 U.S.C. §103 is the clear articulation of the reasons(s) why the claimed invention would have been obvious”, but disagrees with Applicant that the reason for modification was not provided: First, the Office Action (Non-final Rejection) showed that there are prior arts (Lu and/or Morishima) teaching the limitation: “the bump metal does not overlap the radiation hard dielectric layer”, allowing to substitute one metal bump with another one per KSR (B), which is not subjected to additional proofs of obviousness. Second, MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103 [R-07.2015] supports a rejection under 35 U.S.C. 103 by reliance on a legal precedent. And the Office Action (such as the Non-Final Rejection) referred to such legal precedent as In re Daily, 357 F.2d 669 stating that a change in a shape is not patentable – see MPEP IV CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDITION INGRADIENTS: B. Changes in shape. As the Applicant is aware of, a legal precedent does not need additional motivation for showing obviousness.
Regarding Claim 19 (REMARKS, pages 12-13), Examiner disagrees with Applicant  that the referenced prior art do not teach evaporation, since Lu clearly teaches evaporation of bump 22. In addition, a process limitation in a product claims is not quite appropriate.
Regarding Claim 14 (REMARKS, page 13), since the only argument to patentability of this claims is reliance on patentability of Claim 12, the argument to patentability of the claim is not persuasive.
Regarding Claim 18 (REMARKS, pages 14-15), Examiner disagrees with Applicant that a legal precedent cited with respect to use of another material is not a good rational for obviousness for the same reason as shown for Claim 16 above in a portion citing MPEP 2144 and notes that the Applicant’ position contradicts with the MPEP approach to the obviousness rejections.
Regarding Claim 20 (REMARKS, pages 16-17), Examiner found the arguments on these pages not persuasive for the reasons already cited above. 
In view of above considerations, Examiner disagrees with the Applicant’ conclusion (REMARKS, page 17) that claims of the application are patentable, since and does not view presented claims of the current application having a level of inventions leading to allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/30/22